DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On 08/19/2020, Applicant elected without traverse Species X (figure 17). Claim 23 recites “second signal line electrically connecting the 2-1 touch electrode and 2-2 touch electrode”, “third signal line electrically connecting the 3-1 touch electrode and 3-2 touch electrode”  and “the second signal line overlaps the 1-3 touch electrode, the 3-1 touch electrode, the 3-2 touch electrode, and the 3-3 touch electrode”. It appears that figure 17 does not show these limitations. New figure 33 shows these limitations but figure 33 is different to figure 17. Therefore, claims 33-34 are not treated in the rejection.

Drawings
The amendment filed 07/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 33 shows TEG1 shifted to the left with respect to TEG2 and TEG3. Applicant’s disclosure do not support it. In other words, TEG1, TEG2 and TEG3 can have a no-shifting configuration.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “a k-th electrode (TE(i-1)k) in an i-1-th electrode row (i-1)…is the same in size as the size of the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1), positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row; and is shifted in the row direction by a multiple of an integer of an electrode length from the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1), positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode integer of an electrode length from the first electrode in the i+1-th electrode row. In fact, the second electrode is shifted by a shift size less than a length of the first electrode (in other words, a fraction number instead of integer) in the i+1-th electrode row as also mentioned in independent claim 1.  Thus, figure 17 does not show all the limitations of claim 1 and claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 11, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. U.S. Patent Publication No. 2012/0313881 (hereinafter Ge) in view of Liu U.S. Patent Publication No. .



    PNG
    media_image1.png
    783
    608
    media_image1.png
    Greyscale

Consider claim 1, Ge teaches a touch display device comprising: a plurality of electrodes (TE (i-4) 1, ..., TE (i-4) 4) , TE (i-3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, ..,TE (i-1) 3, TE (i) 1, ..., TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, ..,TE (i+2) 4, TE (i+3) 1, ..., TE (i+3) 3) (See annotated figure 3 for the rejection, electrodes A-F); and a plurality of signal lines (SL) electrically connected to the plurality of electrodes (TE (i-4) 1, ..., TE (i-4) 4) , TE (i- 3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, ..,TE (i-1) 3, TE (i) 1, ..., TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, ..,TE (i+2) 4, TE (i+3) 1, ..., TE (i+3) 3) (Figure 3, 303), wherein the plurality of electrodes (TE (i-4) 1, ..., TE (i- 4) 4), TE (i-3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, TE (i-1) 3, TE (i) 1, ..., TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, TE(i+2)4, TE(i+3)1, ..., TE(i+3)3) are disposed in a plurality of electrode rows (i-4, i-3, i-2, i-1, i, i+1, i+2, i+3) (Figure 3, A-F), and the number of the electrodes disposed in one electrode row of any two adjacent electrode rows of the plurality of electrode rows is larger than the number of the electrodes disposed in the other electrode row of the any two adjacent electrode rows of the plurality of electrode rows (Figures 2-3, number of electrodes in the row comprising A and B is larger than number of electrodes in the row comprising sense line 223 (see also F and E above)), wherein in the plurality of electrode rows (i-4, i-3, i-2,i-1,i, i+1, i+2, i+3), a first electrode (TE(i)1) in an i-th electrode row (i) and a first electrode (TE (i+2) 1) in an i+2- th electrode row (i+2) are electrically connected with each other by a first signal line (SL 1B) (Figure 3, A and C), and a k-th electrode (TE(i)k) in the i-th electrode row (i) and a k-th electrode (TE(i-2)k) in an i-2-th electrode row (i-2) are electrically connected to each other by a second signal line (SL_2A) (Figure 3, B and D), wherein i is an integer larger than 2 and k is an integer of 2 or more (Figure 3 illustrates a plurality of rows and columns as indicated by the dots (…) and thus i is larger than 2 and k is 2 (e.g. B is the second electrode in the annotated figure 3)), wherein the first electrode (TE(i)1) in the i-th electrode row (i), the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2), the k-th electrode (TE(i)k) in the i-th electrode row (i), and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) have sizes corresponding to one another (Figure 3, A, C, B, and D), wherein the size of a first electrode (TE(i+1)1) in an i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) is the same as or larger than the sum of the size of the first electrode (TE(i)1) in the i-th electrode row (i) and the size of the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) (Figure 3, size of E > size of (A+C)), wherein the size of an electrode (TE(i-1)k) in an i-1-th electrode row (i-1) positioned between the i-th electrode row (i) and the i-2-th electrode row (i-2) is the same as or larger than the sum of the size of the k-th electrode (TE(i)k) in the i-th electrode row (i) and the size of the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) (Figure 3, size of F > size of (B+D)).
Ge does not appear to specifically disclose wherein a second electrode in the i-1-th electrode (i-1) is disposed to be shifted by a shift size less than a length of the second electrode in the i-1th electrode row(i-1) in a row direction based on the first electrode in the i+1-th electrode row (i+1) and shifted by a shift size less than a length of the first electrode in the i+1-th electrode row (i+1).
However, in a related field of endeavor, Liu teaches a touch display panel (abstract) and further teaches a second electrode in the i-1-th electrode (i-1) is disposed to be shifted by a shift size less than a length of the second electrode in the i-1th electrode row(i-1) in a row direction based on the first electrode in the i+1-th electrode row (i+1) and shifted by a shift size less than a length of the first electrode in the i+1-th electrode row (i+1) (see the electrodes located in the middle section of figure 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to shift electrodes as taught by Liu with the benefit that crosstalk should be prevented as suggested by Liu in [0038].
Ge and Liu do not appear to specifically disclose k-th electrode (TE (i-1) k) in an i-1-th electrode, k is an integer of 2 or more, the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line.
However, in a related field of endeavor, Maguire teaches a touch panel device includes a two dimensional array (abstract) and further teaches k-th electrode (TE (i-1) k) in an i-1-th electrode, k is an integer of 2 or more (plurality of electrodes (more than 2) in the row and column direction in figure 29), the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line (Figures 29 and 34, electrodes in B1 are not connected to A1 (e.g. top electrode in A1)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to connect and disconnect electrodes in each column as taught by Maguire with the benefit that each electrode region (e.g., A1, B1, etc.) may have more than one type of sense, driving and unused electrodes as suggested by Maguire in [0343].

Consider claim 2, Ge, Liu and Maguire teaches all the limitations of claim 1. In addition, Ge teaches two or more electrodes connected by one signal line (SL) are spaced apart from each other by another electrode, are separately disposed in two or more non-adjacent electrode rows, and are operated as one touch electrode (TE) in an equivalent potential state in touch driving (Figure 3, A and C form touch pixel separated by E, where A and C are connected via link 303).

Consider claim 3, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Ge teaches the size of the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) (Figure 3, E between A and C) is the same as or larger than the sum of the size of the first electrode (TE(i)1) in the i-th electrode row (i) and the size of the k-th electrode (TE (i) k) in the i-th electrode row (i) (Figure 3, size of E > size of (A+B)).

Consider claim 5, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Ge teaches the plurality of signal lines (SL) are arranged in a column direction (line 303 as shown above in annotated figure 3) and each signal line (SL) overlaps one or more electrodes (line 303 overlaps electrode A).

wherein the plurality of electrodes (TE (i-4) 1, ..., TE (i-4) 4) , TE (i-3) 1, 10TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, ..., TE (i-1) 3, TE (i) 1, TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, ..., TE (i+2) 4, TE (i+3) 1, ..TE(i+3)3) are all positioned in the same layer (Figures 2-3, touch pixels 226-227 in the same layer 220), and the plurality of signal lines (SL) are positioned in a different layer from the plurality of electrodes (TE(i-4)1, .., 15TE (i-4) 4) , TE (i-3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1,…, TE(i-1)3, TE(i)1,…, TE(i)4, TE(i+1)1, TE(i+1)2, TE(i+2)1,…, TE(i+2)4, TE(i+3)1,…,TE(i+3)3) ([0034] and figure 3, drive line links 303 are not electrically connected to sense lines 223, rather, the drive line links can bypass the sense lines through bypasses 307, and thus links 303 are positioned in an upper layer with respect to electrodes).

Consider claim 7, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Ge teaches wherein the first signal line (SL 1B) overlaps the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) (Figure 3, line 303 overlapping E), and the second signal line (SL_2A) overlaps the electrode (TE(i-1)k) in the i-1-th electrode row (i-1) positioned between the k-th electrode (TE(i)k) in the i-th electrode row (i) and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) (Figure 3, line 303 overlapping . In addition, Maguire teaches k-th electrode in the i-1 electrode row (Figure 29, plurality of electrodes in x-y directions). 

Consider claim 8, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Maguire teaches wherein k is 2 (Figure 29 shows at least two electrodes in x-y directions). 

Consider claim 10, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Ge teaches the number of electrodes electrically connected by the first signal line (SL 1B) is two or more (line connecting A and C), and the number of electrodes electrically connected by the second signal line (SL_2A) is two or more (line connecting D and B).

Consider claim 11, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Ge teaches one or more electrodes of electrodes electrically connected by the first signal line (SL 1B) and one or more of electrodes electrically connected by the second signal line (SL_2A) are disposed in the same electrode row (Signal lines are disposed in the same row where A and B are disposed).

Consider claim 16, Ge, Liu and Maguire teach all the limitations of claim 1. In addition, Ge teaches a touch sensing circuit (TSC) (Figure 2, touch controller 206 and touch processor 202)) that is configured to sense two or more electrodes grouped in a touch electrode (TE) of the plurality of electrodes ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line .

Consider claim 17, Ge, Liu and Maguire teach all the limitations of claim 16. In addition, Ge teaches the touch sensing circuit (TSC) is configured to supply a touch driving signal (TDS) to the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line segment 301, a portion of a sense line 223, and a portion of another drive line segment 301), and supply a touch driving signal (TDS) to the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line segment 301, a portion of a sense line 223, and a portion of another drive line segment 301 (see also touch pixels in figure 2)).

Consider claim 20, Ge, Liu and Maguire teach all the limitations of claim 16. In addition, Ge teaches the touch sensing circuit (TSC) is configured to sense capacitance between the first electrode (TE(i)i) in the i-th electrode row (i) and the first electrode in the i+1-th electrode row (i+1), and sense capacitance between the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) and the first electrode in the i+1-th electrode row (i+1) ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge, Liu and Maguire as applied to claim 16 above, and further in view of Kim et al. U.S. Patent Publication No. 2017/0102825 (hereinafter Kim).
Consider claim 18, Ge, Liu and Maguire teach all the limitations of claim 16. In addition, Ge teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS) to two or more electrodes grouped in a touch electrode (TE) of the plurality of electrodes [0034].
Ge, Liu and Maguire do not appear to specifically disclose when the touch sensing circuit (TSC) supplies a touch driving signal (TDS), a signal having the same amplitude and phase as the touch driving signal (TDS) is applied to a plurality of data lines disposed in a display panel (DISP).
However, in a related field of endeavor, Kim teaches effectively providing touch driving and preventing unnecessary parasitic capacitance from being generated as mentioned in abstract and further teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS), a signal having the same amplitude and phase as the touch driving signal (TDS) is applied to a plurality of data lines disposed in a display panel (DISP) (Figure 7 and [0144] and [0149], see phase and amplitude of DATA and TDS).


Consider claim 19, Ge, Liu and Maguire teach all the limitations of claim 16. In addition, Ge teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS) to two or more electrodes grouped in a touch electrode (TE) of the plurality of electrodes [0034]. 
Ge, Liu and Maguire do not appear to specifically disclose when the touch sensing circuit (TSC) supplies a touch driving signal (TDS), a data signal (Vdata) in which the touch driving signal (TDS) and a data voltage (VDATA) for image display have been combined is applied to a plurality of data lines disposed in a display panel (DISP).
However, Kim teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS) (Figures 33-34 and [0383], Vcom_PWM serves as display voltage and TDS), a data signal (Vdata) in which the touch driving signal (TDS) and a data voltage (VDATA) for image display have been combined (Figures 33-34, Vcom_PWM serves as display voltage and TDS . [0391], voltage corresponding to a potential difference between the pixel electrode Ep and CE should be DC voltage. Thus, the Vdata and TDS have been combined) is applied to a plurality of data lines disposed in a display panel (DISP) (Figure 34, Data line provides Vp).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Liu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pur
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621